 

AO 2455 (Rev. 05/15/2(}18) Judgment in a Criminal Petty Case {Modified) Pagc 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V_ (For Offenses Cnmmitted On or After chember l, 1987)

lose De JeSuS CampOS_SancheZ Case Number: 31 18-mj-22455-KSC

Melissa Lubin

Defendanr ’s Attorney
REGISTRATION NO. 80387298

THE DEFENDANT.‘
IX| pleaded guilty to count(s) l of Complaint

l:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Secti¢)n Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
E The defendant has been found not guilty on count(s)
i:l Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED

Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the Um'ted States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, OCtober 26, 2018
Fl LED Date of lmposition of Sentence
, ‘r‘“\\_!

oct26 2018 " t ,:;~;»;_~
cl.l=.RK,u.s.ols‘rRlc'rcouRT LEKA N S. CRAWFORD

SDUT}'IERN DlS'I'RICT UF CALIFORNIA L]NITED STATES MAGISTRATE JUDGE
BY 51 encas oEFuTY

 

   

 

 

 

 

 

 

 

 

3:18-mj-22455-KSC

 

